 574305 NLRB No. 75DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1As the Respondent is therefore clearly obligated to provide thisother information to the Union, we will order it to do so. However,
as we find that the social security numbers requested by the Union
are not presumptively relevant, we will not at this time order the Re-
spondent to provide the numbers to the Union, and will instead re-
mand this aspect of the case. Sea-Jet Trucking Corp., 304 NLRB 67(1991).Member Oviatt also would deny the Acting General Counsel'sMotion for Summary Judgment with respect to the telephone num-
bers. In his view, it has not been established that the telephone num-
bers are relevant. Although the Board in dictum has stated that tele-
phone numbers are presumptively relevant, Member Oviatt has found
no decision where the Board has squarely addressed the issue and
has resolved it on a reasoned basis.Dynatron/Bondo Corporation and AmalgamatedClothing and Textile Workers Union, AFL±
CIO. Case 10±CA±25405November 8, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn August 8, 1991, the General Counsel of the Na-tional Labor Relations Board issued a complaint alleg-
ing that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain following the
Union's certification in Case 10±RC±13908. (Official
notice is taken of the ``record'' in the representation
proceeding as defined in the Board's Rules and Regu-
lations, Secs. 102.68 and 102.69(g); Frontier Hotel,265 NLRB 343 (1982).) The Respondent filed its an-
swer admitting in part and denying in part the allega-
tions in the complaint.On September 23, 1991, the General Counsel fileda Motion for Summary Judgment. On September 30,
1991, the Board issued an order transferring the pro-
ceeding to the Board and a Notice to Show Cause why
the motion should not be granted. The Respondent
filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain and to furnish information that is relevant and
necessary to the Union's role as bargaining representa-
tive, but attacks the validity of the certification on the
basis of its objections to the election and the Board's
disposition of a certain challenged ballot in the rep-
resentation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).There are no factual issues regarding the Union's re-
quest for information because the Respondent admitted
that it refused to furnish the information. Respondent
also denies that the information requested is relevant,
i.e., the names, addresses, classification rates of pay,
telephone and social security numbers of all unit em-ployees, copies of documents describing certain currentemployee benefits and rules, and a list of other bene-
fits. With the exception of social security numbers we
do not agree with Respondent as it is well settled that
such information regarding unit employees is presump-
tively relevant to and necessary for purposes of collec-
tive bargaining.1Accordingly, we grant the Motion forSummary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a Georgia corporation, with an of-fice and place of business located in Atlanta, Georgia,
manufactures automobile filler and other automotive
products. During the past calendar year, a representa-
tive period, Respondent sold and shipped goods from
its Atlanta, Georgia facility valued in excess of
$50,000 directly to customers located outside the State
of Georgia. We find that the Respondent is an em-
ployer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and that the Union is
a labor organization within the meaning of Section
2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held September 8, 1989, theUnion was certified on June 5, 1991, as the collective-
bargaining representative of the employees in the fol-lowing appropriate unit:All production and maintenance employees em-ployed by the Respondent at its Atlanta, Georgia
facility, including all quality control technicians,
but excluding all office clerical employees, tech-
nical employees, laboratory and professional em-
ployees, guards and supervisors as defined in the
Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act. 575DYNATRON/BONDO CORP.2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''B. Refusal to BargainSince June 7, 1991, the Union has requested the Re-spondent to bargain and to furnish information, and,
since June 7, 1991, the Respondent has refused. We
find that this refusal constitutes an unlawful refusal to
bargain in violation of Section 8(a)(5) and (1) of the
Act.CONCLUSIONOF
LAWBy refusing on and after June 7, 1991, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit and
to furnish the Union requested relevant information,
the Respondent has engaged in unfair labor practices
affecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. We also shall order
the Respondent to furnish the Union the relevant infor-
mation requested.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by law, we shall construe the initial period of
the certification as beginning the date the Respondent
begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th
Cir. 1964), cert. denied 379 U.S. 817 (1964); BurnettConstruction Co., 149 NLRB 1419, 1421 (1964), enfd.350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Dynatron/Bondo Corporation, Atlanta,
Georgia, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Refusing to bargain with Amalgamated Clothingand Textile Workers Union, AFL±CIO as the exclusive
bargaining representative of the employees in the bar-
gaining unit and refusing to furnish the Union informa-
tion that is relevant and necessary to its role as the ex-
clusive bargaining representative of the unit employ-
ees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the followingappropriate unit on terms and conditions of employ-ment, and, if an understanding is reached, embody the
understanding in a signed agreement:All production and maintenance employees em-ployed by the Respondent at its Atlanta, Georgia
facility, including all quality control technicians,
but excluding all office clerical employees, tech-
nical employees, laboratory and professional em-
ployees, guards and supervisors as defined in the
Act.(b) On request, furnish the Union information that isrelevant and necessary to its role as the exclusive rep-
resentative of the unit employees including the infor-
mation it requested on June 7, 1991, with the excep-
tion of social security numbers.(c) Post at its facility in Atlanta, Georgia, copies ofthe attached notice marked ``Appendix.''2Copies ofthe notice, on forms provided by the Regional Director
for Region 10, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.ITISFURTHERORDERED
that the allegation that theRespondent unlawfully failed to furnish unit employ-ees' social security numbers is severed and remanded
to the Regional Director for further appropriate action.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with AmalgamatedClothing and Textile Workers Union, AFL±CIO as the
exclusive representative of the employees in the bar-
gaining unit, and WEWILLNOT
refuse to furnish theUnion information that is relevant and necessary to its 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
role as the exclusive bargaining representative of theunit employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All production and maintenance employees em-ployed by the Respondent at its Atlanta, Georgia
facility, including all quality control technicians,
but excluding all office clerical employees, tech-
nical employees, laboratory and professional em-
ployees, guards and supervisors as defined in theAct.DYNATRON/BONDOCORPORATION